Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "receiving, at a network element in a network, one or more machine learning models configured to make an inference about the network" in lines 2-3 and then recited “making, by the network element and using the one or more machine learning models, an inference about the network based in part on the received telemetry attribute data” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. 

Independent claims 10 and 19 have the same issue.  Appropriate correction is required.

Claims 2-9, 11-18 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter by virtue of their dependence on claims 1, 10 and 19 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al (U.S. Pub. No. 2019/0370146 A1) and Azizi et al (U.S. Pub. No. 2019/0364492 A1).



As per claims 1,10 and 19 Babu disclosed an apparatus, comprising: one or more network interfaces (paragraph.46) {Network Interface Metrics}; a processor coupled to the network interfaces and configured to execute one or  more processes (paragraph.111) {Utilization of CPU/V Cores to run applications}; and a memory configured to store a process executable by the processor (Paragraph.129) {Utilization of memory and CPU}, the process when executed configured to: receive one or more machine learning models configured to make an inference about the network (paragraphs.32 and 34) {System provides a process that applies advance analysis including artificial intelligence, machine learning, and predictive analytics to empower DevOps to optimize, troubleshoot, and analyze applications with a single tool. System processes this data to power the applications running on the cluster of compute nodes. The distributed file system 250 may be on-premise, in the cloud, or a hybrid.}; receive the telemetry attribute data from the one or more peer network elements (paragraph.46 and 47) { Monitoring data 230 includes historical and probe data such as: (i) configuration, metrics, and alerts from applications like MapReduce™, Spark™, Impala™, Hive™, Tez™, LLAP™, Kafka™, SQL, etc. collected from APIs, logs, and sensors. Metric may include RegionServer Replication peer Metrics and Telemetry Publisher Metrics.}; and make, using the one or more machine learning models, an inference about the network based in part on the received telemetry attribute data (paragraph.81) {True Model 510: This model uses machine learning to estimate the actual performance metric that defines the goal of the session}. However, Babu did not explicitly disclose request, according to a predefined peering plan, telemetry attribute data from one or more peer network elements specified by the peering plan. In the same field of endeavor Azizi disclosed request, according to a predefined peering plan (paragraph. 1758) {Terminal device 20150 may be configured to search for a peer group, e.g., other terminal devices, within range of its D2D communication capabilities. The peer group may be pre-defined by loose selection criteria, e.g., same operator, same original equipment manufacturer (OEM) or same employer/enterprise information technology (IT) managed device, etc.}, telemetry attribute data from one or more peer network elements specified by the peering plan (paragraph. 1761) {By establishing a D2D link with a peer group of incumbent terminal devices, terminal device 20150 may obtain connectivity and telemetry data from each of the incumbent terminal devices}. 

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated request, according to a predefined peering plan, telemetry attribute data from one or more peer network elements specified by the peering plan as disclosed by Azizi in the method disclosed by Babu in order to make the method more robust, scalable and user friendly.

As per claims 2, 11 and 20 Babu-Azizi disclosed the method as in claim 1, wherein making the inference about the network based in part on the received telemetry attribute data (paragraph.46 and 47) { Monitoring data 230 includes historical and probe data such as: (i) configuration, metrics, and alerts from applications like MapReduce™, Spark™, Impala™, Hive™, Tez™, LLAP™, Kafka™, SQL, etc. collected from APIs, logs, and sensors. Metric may include RegionServer Replication peer Metrics and Telemetry Publisher Metrics.} comprises: constructing a set of feature data from the received telemetry attribute data for input to the one or more machine learning models, according to a feature computation plan (Babu, paragraph.81) {True Model 510: This model uses machine learning to estimate the actual performance metric that defines the goal of the session}.  

As per claims 3 and 12 Babu-Azizi disclosed the method as in claim 2, wherein constructing the set of feature data from the received telemetry attribute data for input to the one or more machine learning models comprises: combining the received telemetry attribute data with local telemetry attribute data of the network element (Babu, paragraph.96) {Hybrid Model 550: These models combine the techniques used by other models. For example, a common approach is to combine rules that encode expert knowledge with machine learning techniques}. 

As per claims 4 and 13 Babu-Azizi disclosed the method as in claim 1, wherein the one or more machine learning models comprises a plurality of machine learning models (Babu, paragraph.80) {The probe process 420 includes model selection process 500 to implement a number of models (e.g., true 510, proxy 520, rule 530, probabilistic 540, hybrid 550, etc.) to estimate Promise(X) } and wherein requesting telemetry attribute data from one or more peer network elements specified by the peering plan(Azizi, paragraph. 1758) {Terminal device 20150 may be configured to search for a peer group, e.g., other terminal devices, within range of its D2D communication capabilities. The peer group may be pre-defined by loose selection criteria, e.g., same operator, same original equipment manufacturer (OEM) or same employer/enterprise information technology (IT) managed device, etc.}  comprises: requesting that the one or more peer network elements send the telemetry attribute data to the network element within a specified time interval (Azizi, paragraph.1158).  

As per claims 5 and 14 Babu-Azizi disclosed the method as in claim 4, wherein the one or more machine learning models comprises a plurality of different machine learning models (Babu, paragraph.80) {The probe process 420 includes model selection process 500 to implement a number of models (e.g., true 510, proxy 520, rule 530, probabilistic 540, hybrid 550, etc.) to estimate Promise(X) }, and wherein making the inference about the network based in part on the received telemetry attribute data (Babu, paragraph.46 and 47) { Monitoring data 230 includes historical and probe data such as: (i) configuration, metrics, and alerts from applications like MapReduce™, Spark™, Impala™, Hive™, Tez™, LLAP™, Kafka™, SQL, etc. collected from APIs, logs, and sensors. Metric may include RegionServer Replication peer Metrics and Telemetry Publisher Metrics.} comprises: selecting a particular one of the plurality of machine learning models to make the inference (Babu, paragraph.80), based on a determination as to whether the network element received the requested telemetry attribute data from the one or more peers within the specified time interval (Azizi, paragraph.1158).  

As per claims 6 and 15 Babu-Azizi disclosed the method as in claim 1, wherein the peering plan specifies which of the telemetry attribute data is available from each of the one or more peer network elements (Babu, paragraph.46 and 47) { Monitoring data 230 includes historical and probe data such as: (i) configuration, metrics, and alerts from applications like MapReduce™, Spark™, Impala™, Hive™, Tez™, LLAP™, Kafka™, SQL, etc. collected from APIs, logs, and sensors. Metric may include RegionServer Replication peer Metrics and Telemetry Publisher Metrics.} and assigns the one or more peer network elements to a modality representative of a particular geographic location in a network (Azizi, paragraphs.1760) {Network parameters may include, for example, location of the station and connectivity or telemetry data for enabling a new device to register with the network}, a network topology, or an autonomous system (Azizi, paragraph.1870) {Autonomous vehicle or drones}. 

As per claims 7 and 16 Babu-Azizi disclosed the method as in claim 1, wherein the network element is a router at an edge of the network (Azizi, 1872). 

As per claims 8 and 17 Babu-Azizi disclosed the method as in claim 1, further comprising: sending, by the network element, feedback regarding the inference to a network assurance service that supervises the network element and the one or more peer network elements (Azizi, paragraph.1147). 

As per claims Babu-Azizi disclosed 9 and 18 the method as in claim 1, wherein making the inference about the network based in part on the received telemetry attribute data comprises: delaying making the inference to improve an accuracy associated with the inference (Azizi, paragraph.1015). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647